Citation Nr: 9919307	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
healed fracture of the acetabulum and pubis area, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO rating decision that increased the 
evaluation for residuals of a healed fracture of the 
acetabulum and pubis area from zero to 10 percent.  The 
veteran also appealed determinations in March and June 1996 
RO rating decisions that increased the evaluation for 
fracture of the left clavicle from zero to 10 percent and 
denied an increased (compensable) evaluation for residuals of 
fracture of the left hand, but he withdrew his appeal with 
these issues in December 1996.  Hence, the only issue for 
appellate consideration is listed on the first page of this 
remand.


REMAND

Service medical records show the veteran incurred simple 
fractures of the left acetabulum and superior and inferior 
rami of the pubis.  The veteran maintains that he has 
radiating pain down the left leg associated with the healed 
fracture of the acetabulum and pubis area.  The report of his 
VA medical examination in February 1996 notes the presence of 
dysesthesias and pain, but does not indicate whether there 
are neurological deficits of the left lower extremity.  Nor 
does this report fully assess the functional impairment 
caused by the pain.  VA has the duty to provide the veteran 
with an examination to obtain sufficient clinical findings to 
determine the severity of the left knee disorder.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States 
Court of Veterans Appeals (Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA neurological examination to determine 
the severity of the residuals of a healed 
fracture of the acetabulum and pubis 
area.  All indicated studies should be 
performed and all relevant neurological 
deficits reported in detail.  The 
examiner should express an opinion on the 
severity of the residuals of the healed 
fracture of the acetabulum and pubis 
area, including any functional impairment 
of the left lower extremity caused by 
pain or weakness.  Specifically, the 
examiner should express an opinion as to 
whether or not there is severe painful 
motion or weakness of the left lower 
extremity.  The examiner should note 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left leg is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether any joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to 
examination.

2.  After the above development, the RO 
should review the claim.  This review 
should consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998).  If 
action remains adverse to the veteran, he 
and his representative should be sent an 
appropriate supplemental statement of the 
case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










